DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 10/14/2020 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
4.	The following rejections are newly applied in light of the amendments to claim 1 reciting the intrauterine delivery system has a T-frame and derived from treating a mixture of the thermoplastic material and the NSAID under the conditions of 3D printing. Claim 6 was drawn to a method of manufacturing and thus was considered previously withdrawn. Claim 20 which depended form claim 6 was also previously withdrawn. Claim 20 has now been amended to depend from claim 1 and thus is now not dependent upon a withdrawn process claim. As such claim 20 has been included in the rejections below. Claims 7 and 11-13 are rejoined as they depend from claim 1. The restriction between the product and method has been maintained. Claims 15-19 stand 

NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites ethylene-vinyl acetate copolymer with 16 % vinylacetate content (EVA 5) and the parenthesis reciting EVA 5 renders the claim indefinite because it is not clear if this is a species of a genus of ethylene vinyl acetate copolymer having 16 % vinylacetate content. As such the metes and bounds of the claim are unclear. It is suggested to delete the (EVA 5).
Claims 1 and 7 recite “silicon-based” reservoir and the term “based” renders the claim indefinite because the metes and bounds of the claim are unclear as to what would constitute such that it is considered silicon “based”. 
Claim 7 recites “at a level required for contraception” and the metes and bounds of the claim are unclear because it is not clear what amounts meet this.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”, Doshi (US 2011/0244010) and Zheng et al. (US 20150374521). 
Duesterberg et al. (US 2011/0146693) (hereinafter Duesterberg et al.) disclose intrauterine delivery system for delivery of progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019). The intrauterine delivery system comprises a body and at least one reservoir comprising a core where the at least one reservoir comprise a progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019 and T-frame see Figures 1-3). The drugs can be in separate reservoirs (para 0019). The drugs that suppress endometrial bleeding can include NSAIDS such as indomethacin (para 0067). The progestogenic compound is levonorgestrel (para 0066).  Duesterberg et al. disclose reservoirs with a core where the polymers that make up such reservoirs include polysiloxane (para 0002 and 0050). The compositions of the core, the membrane and possible separation membrane may be the same or different (para 0047). The polymers may include polyvinyl acetate (para 0050). The frame is T-shaped and may be fabricated out of any biocompatible material (para 0076). The elastomer composition is selected from siloxane based elastomer having silicon atoms of the siloxane unites (para 0056-0062). Duesterberg et al. disclose therapeutically active substances that can be used in conjunction with the invention to prevent or suppress endometrial bleeding include indomethacin (para 0067). Duesterberg et al. disclose preferably, the amount of progestogen or a substance 
Duesterberg et al. does not explicitly teach that the NSAID is contained in the frame material or that the frame is ethylvinyl acetate. 
McIntyre et al. (WO 2006121969) (hereinafter McIntyre et al.) disclose medical devices that include uterus devices (para 0030). The device has at least a portion formed from thermoplastic polymers that include ethylene vinyl acetate (EVA) wherein the device body includes therapeutic active agents which are taught to include indomethacin (para 0030, 0036, 0049, 0063 and 0086). Advantages of the urological devices are that since the therapeutic agents are released from the devices in situ, prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare” (hereinafter Reyes) discloses EVA polymers are useful in medical devices (abstract) and that EVA polymers can have the percent of VA incorporated in the backbone may vary from 0 to 40 %. At 0 % the polymer is essentially low density polyethylene. As VA content is increased, the polymer becomes for flexible and transparent. The melting point is also influenced by the VA component (bottom left of page 2 –Introduction to EVA polymers). One skilled in the art would have been motivated to include the drug either in the reservoir as in Duesterberg or in the frame as in McIntyre for the same  When old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). But when the claimed structure performs differently from the prior art, a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylenevinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments. 
With regards to claims 1 and 20, these claims are regarded as product by process claims and are given little patentable weight to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe. 
Furthermore, using 3D printing to make medical devices, such as intrauterine was known in the art as disclosed by Doshi (US 2011/0244010) (hereinafter Doshi). Doshi discloses 3D printing refers to printing three-dimensional structures using appropriate printing technologies and printers as are known in the art or later developed. 3D printing is useful in the making of parts or layers using computer-driven, additive process, one or more layers at a time. 3D printing can build parts or other structures such as layers, using any appropriate material, such as but not limited to plastic or metal, directly from CAD drawings or other digital images that have been preferably cross sectioned into many layers. 3D printing provides a faster and less costly alternative to machining (see paras 0089) and 0099). 
Zheng et al. (US 20150374521) (hereinafter Zheng et al.) disclose body of devices can be formed from a polymeric material made by any suitable method such as three-dimensional (3D) printing (paras 0034, 0274 and 0567). The devices may be selected from intrauterine implants and contraceptive devices (para 0606). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use 3D printing to formulate the medical device (intrauterine delivery system). One would have been motivated to do so in view of Doshi and Zheng et al. where 3D printing provides faster and less costly alternatives to other manufacturing methods. 

s 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”,  Doshi (US 2011/0244010) and Zheng et al. (US 20150374521) as applied to claims 1, 7, 11-12 and 20 above, and further in view of Chieng et al. “Physical Characterization and Stability of amorphous indomethacin and ranitidine hydrochloride binary systems prepared by mechanical activation”. 
	The modified Duesterberg et al. has been discussed supra and disclose indomethacin but does not explicitly disclose amorphous form. 
	Chieng et al. “Physical Characterization and Stability of amorphous indomethacin and ranitidine hydrochloride binary systems prepared by mechanical activation” (hereinafter Chieng et al.) disclose indomethacin exists in two polymorphic forms, one of which is α-indomethacin, and an amorphous form (introduction). The drug is poorly water soluble and thus a good model drug to formulate in the amorphous state to enhance dissolution of the drug (introduction). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the form of indomethacin for the purpose of modifying the drug delivery rate (i.e., amorphous). One would have been motivated to do so as it is poorly water soluble and thus amorphous forms would provide for enhanced dissolution of the drug. 

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are moot in view of the new grounds of rejection as necessitated by amendment.

	Applicants explain the instant invention and that standard IUS are usually made of plastic however, McIntyre et al. disclose the device has at least a portion formed from thermoplastic polymers that include ethylene vinyl acetate (EVA) wherein the device body includes therapeutic active agents which are taught to include indomethacin (para 0030, 0036, 0049, 0063 and 0086). Advantages of the urological devices are that since the therapeutic agents are released from the devices in situ, treatment is more direct and less medication may be required as compared with systemic treatments (para 0029).	Applicants argue that the structure of Duesterberg is tubular and not T-frame based however this argument is not found persuasive because Fig. 1-3 of Duesterberg show T-frame shaped devices and thus are not limited to tubular structure. 
	Applicants argue that the teachings of McIntyre would not be formulated into a T-framed device however, McIntyre et al. explicitly discloses that in alternative embodiments, the general shape of the uterine device may be that of typical intrauterine devices currently available as contraceptives (para 0090) and even discloses a T-shaped intrauterine devices and thus is not limited to a tubular structure. 
	Applicants further argue that Reyes et al. disclose various administration routes but not intrauterine however, the references discloses for use in intravaginal rings as well as states that “EVA has been used in a wide variety of applications and In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner disagrees that Reyes et al. is  a teaching away of using indomethacin as another important finding was that as VA content increases, polarity increases which offers the drug delivery designer the capability of tailoring polarities between EVA and APIs to improve API solubility with the excipient. Table 1 shows using cyclosporine (drug with high molecular weight 1203) and tailoring the release of these drugs which is influenced by the VA content (table 1). In this case the higher the VA content, the greater the release rates as amorphous content goes up. Thus, high molecular weight drugs are contemplated for use and can be tailored to provide desired release in EVA systems by modifying the amount of VA content to control the release of the drug. Reyes et al. disclose “Anderson et.al. (8) conducted a study examining the release characteristics of two, but different, low molecular weight APIs “A hormone, etonogestrel MW = 324, was compared to cyclosporine A, MW = 1203 for release characteristics based on molecular considerations of the EVA and the APIs. In other words MW above 1000 was still considered “low”. Nonetheless, the argument is not found persuasive because Ryes et al. does not discourage the use of API molecular weight drugs below 1000 for use with EVA and instead focuses on “as expected the higher amorphous content EVA released capability of tailoring polarities between EVA and APIs to improve API solubility with excipient” which would be applicable to a poorly water soluble drug as Indomethacin. 
CORRESPONDENCE
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, At Unit 1615